DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on July 26, 2022 have been reviewed and considered.  Claims 1-16 and 18-21 are pending in which claims 1-2, 6, 10-16, and 20 have been amended and claim 21 is new; claim 17 has been cancelled.

Response to Arguments
Applicant's arguments filed on July 26, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: For example, Rosenthal does not disclose "the second end of the left support strap being coupled to the front portion of the underband" nor "the second end of the right support strap being coupled to the front portion of the underband," as recited in claim 1.
	Examiner’s Response:  The examiner disagrees.  Please note that the applicant does not claim where the second end of the left support strap directly attached/touching the front portion of the underband or that the second end of the right support strap attached/touching the front portion of the underband.

	Applicant’s Second Argument:  Independent claim 1 as amended recites more than an obvious variation of U.S. Patent No. 2,202,058 to Malnick (hereinafter "Malnick") in view of DE Patent No. 667,489 to Regler (hereinafter "Regler") under 35 U.S.C. 103(a) because combining these references does not disclose each feature of the claims. Further, the cited combination teaches away from the left and right support straps configured to extend uncoupled between their respective shoulder straps and the path and again between the path and the front portion of the underband as recited in claim 1, whereby the path is defined at paragraph [0028] in the present application as "pass[ing] between left breast 120 and right breast 122 of wearer 102." This teaching away indicates that a knowledgeable person would not consider the claims obvious without the benefit of hindsight.
	Combining the brassiere of Malnick with the brassiere of Regler does not disclose "the left support strap configured to extend uncoupled between the left shoulder strap and the path, and the left support strap configured to extend uncoupled between the path and the front portion of the underband" and "the right support strap configured to extend uncoupled between the right shoulder strap and the path, and the right support strap configured to extend uncoupled between the path and the front portion of the underband," as recited in claim 1. The only unsecured portion of straps 6 are disclosed in Malnick as located at the center line of the brassiere.
	Examiner’s Response:  The examiner disagrees. Please note that Malnick is the primary reference being only modified to include the feature of wherein the underband is configured to encircle the torso of the wearer as taught by Regler. It is noted that Malnick already includes an underband via (12) and that the underband defining a front portion configured to be disposed on a front torso of the wearer (see Figure 4).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Also, the limitations of "the left support strap configured to extend uncoupled between the left shoulder strap and the path, and the left support strap configured to extend uncoupled between the path and the front portion of the underband" and "the right support strap configured to extend uncoupled between the right shoulder strap and the path, and the right support strap configured to extend uncoupled between the path and the front portion of the underband," were not disclosed at the time the application was originally filed and is considered “new matter”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 20, the limitations, “the left support strap configured to extend uncoupled between the left shoulder strap and the path, and the left support strap configured to extend uncoupled between the path and the front portion of the underband” (lines 13-16 of each claim) and “the right support strap configured to extend uncoupled between the right shoulder strap and the path, and the right support strap configured to extend uncoupled between the path and the front portion of the underband” (lines 21-24 of each claim) were not disclosed at the time the application was originally filed and is therefore, considered “new matter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-16, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal et al. (USPN 2,115,397) (hereinafter “Rosenthal”).
	Regarding Claim 1, Rosenthal discloses of a bra (see Figures 1-3) to be worn by a wearer, the bra comprising:
	an underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) configured to encircle a torso of the wearer (see Figures 1 & 3), the underband defining a front portion configured to be disposed on a front torso of the wearer (see Figure 1, note configured to encircle and be worn by a wearer with a torso);
	a left shoulder strap (via 12) configured to rest on a left shoulder of the wearer (see Figures 1-3);
	a right shoulder strap (via 14) configured to rest on a right shoulder of the wearer (see Figures 1-3);
	a left support strap (20) having a first end (via end of 20 coupled to 24-26, see Figures 1 & 3) and a second end (via end of 20 attached to 19) opposite the first end (see Figures 1 & 3), the first end of the left support strap (via end of 20 coupled to 24-26, see Figures 1 & 3) being coupled to (via 24-26) the left shoulder strap (via 12) and the second end of the left support strap (via end of 20 attached to 19) being coupled to (via 28) the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), the left support strap (20) configured to extend from the left shoulder strap (12) to the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) along a path passing between a left breast and a right breast of the wearer (see Figures 1 & 3), the left support strap (20) configured to extend uncoupled between the left shoulder strap (20) and the path (see Figures 1 & 3), and the left support strap (20) configured to extend uncoupled between the path (see Figures 1 & 3) and the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1); and
	a right support strap (21) having a first end (via end of 21 coupled to 24-26, see Figures 1 & 3) and a second end (via end of 21 attached to 18) opposite the first end (see Figures 1 & 3), the first end of the right support strap (via end of 21 coupled to 24-26, see Figures 1 & 3) being coupled to (via 24-26) the right shoulder strap (14) and the second end of the right support strap (via end of 21 attached to 18) being coupled to (via 28) the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), the right support strap (21) configured to extend from the right shoulder strap (14) to the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) along the path passing between the left breast and the right breast of the wearer (see Figures 1 & 3), the right support strap (21) configured to extend uncoupled between the right shoulder strap (14) and the path (see Figures 1 & 3), and the right support strap (21) configured to extend uncoupled between the path (see Figures 1 & 3) and the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), (Figures 1-3, page 2-Col. 3, lines 16-75, page 2-Col. 4, lines 1-58, page 3-Col. 5, lines 28-50).

	Regarding Claims 10-16 and 21, Rosenthal discloses the invention as claimed above.  Further Rosenthal discloses:
	(claim 10), a left side bolster (18) configured to extend from a left torso of the wearer to the front torso of the wearer (see Figures 1-3), the left side bolster (18) being coupled to ( via 5, see Figures 1-3) the left shoulder strap (12) and to the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1); 
	(claim 11), wherein the left side bolster (18) is configured to urge the left breast of the wearer towards a sagittal midline of the wearer extending vertically between the left torso and right torso of the wearer (Col. 1, lines 22-27, Col. 3, lines 62-67, Col. 4, lines 1-14, Col. 5, lines 28-70). Please note that the limitation of “configured to urge the left breast of the wearer towards a sagittal midline of the wearer extending vertically between the left torso and right torso of the wearer” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Rosenthal is/are capable of performing this recited function;
	(claim 12), wherein the left side bolster (18) is configured to cooperate with the right support strap (21) to position the left breast in a central position by urging the left breast of the wearer towards the sagittal midline of the wearer to counterbalance the right support strap (21) urging the left breast of the wearer away from the sagittal midline (see Figures 1 & 3), (Col. 1, lines 22-27, Col. 3, lines 62-67, Col. 4, lines 1-14, Col. 5, lines 28-70). Please note that the limitations of “configured to cooperate” and “to position the left breast in a central position by urging the left breast of the wearer towards the sagittal midline of the wearer to counterbalance the right support strap urging the left breast of the wearer away from the sagittal midline” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Rosenthal is/are capable of performing this recited function;
	(claim 13), wherein the left side bolster (18) further configured to urge the left breast of the wearer towards the left shoulder strap (via 12) and to assist the right support strap (via 14) to vertically position the left breast of the wearer (see Figures 1 & 3), (Col. 1, lines 22-27, Col. 3, lines 62-67, Col. 4, lines 1-14, Col. 5, lines 28-70). Please note that the limitation of “further configured to urge the left breast of the wearer towards the left shoulder strap and to assist the right support strap to vertically position the left breast of the wearer” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Rosenthal is/are capable of performing this recited function;
	(claim 14), wherein the left side bolster (18) has a substantially L-shaped profile (via substantially a lower case “l”, see Figures 1 & 3) resulting from being configured to be:
	proximate a sagittal midline extending vertically between the left torso and a right torso of the wearer proximate the left shoulder strap (via 12), (see Figures 1-3),
	spaced from the sagittal midline between the left shoulder strap (via 12) and the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), and proximate the sagittal midline proximate the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), (see Figures 1 & 3);
	(claim 15), wherein the spacing between the left side bolster (18) and the sagittal midline increases as the left side bolster (18) extends away from the left shoulder strap (via 12) until an apex position (via connection of 18 @ 5) between the left shoulder strap (12) and the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) where the spacing between the left side bolster (18) and the left shoulder strap (via 12) begins to decrease (see Figures 1 & 3), (Col. 1, lines 22-27, Col. 3, lines 62-67, Col. 4, lines 1-14, Col. 5, lines 28-70);
	(claim 16), wherein the L-shaped profile (via substantially a lower case “l”, see Figures 1 & 3) of the left side bolster (18) is configured to cause the left side bolster to contact lateral and inferior portions of the left breast of the wearer without contacting the majority of medial and superior portions of the left breast of the wearer-(note surface area coverage for 18 in Figures 1 & 3 in the cup (1) of the bra. Note that the majority of medial and superior portions of the left breast of the wearer would not be contacted if also that when Rosenthal discloses that 18 is a sling-like element adapted to be in under-breast contact in Col. 1, lines 22-27), (Figures 1 & 3, additionally note of Col. 3, lines 62-67, Col. 4, lines 1-14, Col. 5, lines 28-70). Please note that the limitation of “to contact lateral and inferior portions of the left breast of the wearer without contacting the majority of medial and superior portions of the left breast of the wearer” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Rosenthal is/are capable of performing this recited function;
	(claim 21), wherein the second end (via end of 20 attached to 19) of the left support strap (20) couples to the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) in a target position (see Figures 1 & 3), the target position configured to be disposed underneath the left breast of the wearer and spaced from a sagittal midline of the torso of the wearer (see Figures 1& 3) when held against a left breast of a wearer. Please note that the limitation of “the target position configured to be disposed underneath the left breast of the wearer and spaced from a sagittal midline of the torso of the wearer” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Rosenthal is/are capable of performing this recited function.

	Regarding Claim 20, Rosenthal discloses of a bra (see Figures 1-3) to be worn by a wearer, the bra comprising:
	an underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) configured to encircle a torso of the wearer (see Figures 1 & 3), the underband defining a front portion configured to be disposed on a front torso of the wearer (see Figure 1);
	a left shoulder strap (via 12) configured to rest on a left shoulder of the wearer (see Figures 1-3);
	a right shoulder strap (via 14) configured to rest on a right shoulder of the wearer (see Figures 1-3);
	a left support strap (20) having a first end (via end of 20 coupled to 24-26, see Figures 1 & 3) and a second end (via end of 20 attached to 19) opposite the first end (see Figures 1 & 3), the first end of the left support strap (via end of 20 coupled to 24-26, see Figures 1 & 3) being coupled to (via 24-26) the left shoulder strap (via 12) and the second end of the left support strap (via end of 20 attached to 19) being coupled to (via 28) the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), the left support strap (20) configured to extend from the left shoulder strap (12) to the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) along a path passing between a left breast and a right breast of the wearer (see Figures 1 & 3), the left support strap (20) configured to extend uncoupled between the left shoulder strap (20) and the path (see Figures 1 & 3), and the left support strap (20) configured to extend uncoupled between the path (see Figures 1 & 3) and the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1);
	a right support strap (21) having a first end (via end of 21 coupled to 24-26, see Figures 1 & 3) and a second end (via end of 21 attached to 18) opposite the first end (see Figures 1 & 3), the first end of the right support strap (via end of 21 coupled to 24-26, see Figures 1 & 3) being coupled to (via 24-26) the right shoulder strap (14) and the second end of the right support strap (via end of 21 attached to 18) being coupled to (via 28) the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), the right support strap (21) configured to extend from the right shoulder strap (14) to the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1) along the path passing between the left breast and the right breast of the wearer (see Figures 1 & 3), the right support strap (21) configured to extend uncoupled between the right shoulder strap (14) and the path (see Figures 1 & 3), and the right support strap (21) configured to extend uncoupled between the path (see Figures 1 & 3) and the front portion of the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1);
	a left side bolster (1) configured to extend from a left torso of the wearer to the front torso of the wearer (see Figures 1-3), the left side bolster (1) being coupled to (see Figures 1-3) the left shoulder strap (12) and to the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1); and
	a right side bolster (2) configured to extend from a right torso of the wearer to the front torso of the wearer (see Figures 1-3), the right side bolster (2) being coupled to (see Figures 1-3) the right shoulder strap (14) and to the underband (via interconnected elements of 28, 4, 27, 9 & 7, see Figure 1), (Figures 1-3, page 2-Col. 3, lines 16-75, page 2-Col. 4, lines 1-58, page 3-Col. 5, lines 28-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malnick (USPN 2202058) in view of Regler (DE 667489).
	Regarding Claim 1, Malnick discloses of a bra (see Figure 4) to be worn by a wearer, the bra comprising:
	an underband (12), the underband defining a front portion configured to be disposed on a front torso of the wearer (see Figure 4);
	a left shoulder strap (7, via left shoulder-see Figure 4) configured to rest on a left shoulder of the wearer (see Figure 4);
	a right shoulder strap (7, via right shoulder-see Figure 4) configured to rest on a right shoulder of the wearer (see Figure 4);
	a left support strap (via 6a attached to 8, left side, note diagram below) having a first end (end of 6a attached to 8, left side-see diagram below) and a second end (see end of 6a ending in 6 @ 12-see diagram below) opposite the first end (see Figure 4), the first end of the left support strap (end of 6a attached to 8, left side-see diagram below) being coupled to (via 8) the left shoulder strap (7, via left shoulder-see Figure 4) and the second end (see end of 6a ending in 6 @ 12) of the left support strap (via 6a attached to 8, left side, note diagram below) being coupled to (see Figure 4) the front portion of the underband (12) (Col. 2, lines 50-55, Col. 3, lines 1-5), the left support strap configured to extend from the left shoulder strap to the front portion of the underband along a path (see Figure 4) passing between a left breast and a right breast of the wearer (Col. 2, lines 38-49, see Figure 4 & diagram below), the left support strap (via 6a attached to 8, left side, note diagram below) configured to extend uncoupled between the left shoulder strap (7, via left shoulder-see Figure 4) and the path (see Figure 4), and the left support strap (via 6a attached to 8, left side, note diagram below) configured to extend uncoupled between the path (see Figure 4) and the front portion of the underband (12), see Figure 4; and
	a right support strap (via 6a attached to 8, right side, note diagram below) having a first end (end of 6a attached to 8, right side-see diagram below) and a second end (see end of 6a ending in 6 @ 12-see diagram below-see diagram below) opposite the first end (see Figure 4), the first end of the right support strap (end of 6a attached to 8, right side-see diagram below) being coupled to the right shoulder strap (7, via right shoulder-see Figure 4) and the second end of the right support strap (see end of 6a ending in 6 @ 12-see diagram below-see diagram below) being coupled to (see Figure 4) the front portion of the underband (12) (Col. 2, lines 50-55, Col. 3, lines 1-5), the right support strap configured to extend from the right shoulder strap to the front portion of the underband along the path (see Figure 4) passing between the left breast and the right breast of the wearer, (Col. 2, lines 38-49, see Figure 4 & diagram below), the right support strap (via 6a attached to 8, right side, note diagram below) configured to extend uncoupled between the right shoulder strap (7, via right shoulder-see Figure 4) and the path (see Figure 4), and the right support strap (via 6a attached to 8, right side, note diagram below) configured to extend uncoupled between the path (see Figure 4) and the front portion of the underband (12) (Col. 2, lines 50-55, Col. 3, lines 1-5), (Figure 4, Col. 1, lines 53-55, Col. 2, lines 1-55, Col. 3, lines 1-14).
	Malnick however does not disclose wherein the underband is configured to encircle the torso of the wearer.
	Regler teaches of a bra (see Figure 4) wherein an underband (via e) is configured to encircle the torso of the wearer, (see Figures 4 & 7, [0015]-note translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the underband of Malnick wherein the underband is configured to further encircle the torso of the wearer as taught by Regler for further support of the bra cups, ([0015]-see translation).

    PNG
    media_image1.png
    733
    621
    media_image1.png
    Greyscale

	Regarding Claims 2-11, the device of Malnick as modified by Regler discloses the invention as claimed above.  Further Malnick discloses:
	(claim 2), wherein the second end of the left support strap (see end of 6a ending in 6 @ 12, note diagram above) couples to the front portion of the underband in a target position (see Figure 4), the target position configured to be disposed underneath the right breast of the wearer and spaced from a sagittal midline extending vertically between a left torso and a right torso of the wearer (see Figure 4);
	(claim 3), wherein the target position (see Figure 4) is selected to cause the left support strap (via 6a attached to 8, left side, note diagram above) to urge the right breast away from the sagittal midline of the wearer with a selected amount of force, (see Figure 4, Col. 3, lines 24-27). Please note that the limitations of “to urge the right breast away from the sagittal midline of the wearer with a selected amount of force” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Malnick is/are capable of performing these recited functions;
	(claim 4), wherein the target position (see Figure 4) is further selected to cause the left support strap (via 6a attached to 8, left side, note diagram above) to urge the right breast vertically upwards toward the right shoulder of the wearer with a selected amount of force (see Figure 4, Col. 3, lines 24-27). Please note that the limitations of “to urge the right breast vertically upwards toward the right shoulder of the wearer with a selected amount of force” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Malnick is/are capable of performing these recited functions;

	(claim 5), wherein the left support strap (via 6a attached to 8, left side, note diagram above) crosses the right support strap (via 6a attached to 8, right side, note diagram above) as the left support strap extends between the left shoulder strap (7, via left shoulder-see Figure 4) and the front portion of the underband (12), see Figure 4;
	(claim 6), wherein the left support strap (via 6a attached to 8, left side, note diagram above) is configured to cross (note area of 10) the right support strap (via 6a attached to 8, right side, note diagram above) in a position located between the left breast and the right breast of the wearer, (see Figure 4), (Col. 2, lines 38-49, Col. 3, lines 5-14, see Figure 4);
	(claim 7), wherein the left support strap (via 6a attached to 8, left side, note diagram above) is coupled to (via 11) the right support strap (via 6a attached to 8, right side, note diagram above) where the left support strap crosses (via 10) the right support strap (see Figure 4);
	(claim 8), further comprising a cinch (via 11) positioned where the left support strap (via 6a attached to 8, left side, note diagram above) crosses (note area of 10) the right support strap (via 6a attached to 8, right side, note diagram above), the cinch (via 11) coupling the left support strap (via 6a attached to 8, left side, note diagram above) to the right support strap (via 6a attached to 8, right side, note diagram above), (Col. 3, lines 5-14, see Figure 4);
	(claim 9), wherein the cinch (via 11) wraps around the left support strap (via 6a attached to 8, left side, note diagram above) and the right support strap (via 6a attached to 8, right side, note diagram above) in a manner (see Figure 4) enabling the cinch (11) to slide to different longitudinal positions along the left support strap and the right support strap, (note that Malnick discloses wherein the straps cross at the center line of bra but are free to permit movement and resilience in any direction with the cinch (11), Col. 2, lines 38-49, Col. 3, lines 5-14, see Figure 4);
	(claim 10), comprising a left side bolster (via left side of cup, 1) configured to extend from a left torso of the wearer to the front torso of the wearer (see Figure 4, e.g. configured to be positioned on the left side of the wearer), the left side bolster (via left side of cup, 1) being coupled to the left shoulder strap (7, via left shoulder-see Figure 4) and to the underband (12), (Col. 2, lines 38-49, Col. 3, lines 5-14, see Figure 4);
	(claim 11), wherein the left side bolster (via left side of cup, 1) configured to urge the left breast of the wearer towards a sagittal midline extending vertically between the left torso and right torso of the wearer (see Figure 4), (Col. 1, lines 54-55, Col. 2, lines 1-10, see Figure 4). Please note that the limitation of “configured to urge the left breast of the wearer towards a sagittal midline of the wearer” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure(s) of Malnick is/are capable of performing these recited functions,  (Col. 1, lines 54-55, Col. 2, lines 1-10, see Figure 4).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malnick in view of Regler (DE 667489) as applied to claims 10 and 1 above, and further in view of Lodenius (USPN 2,719,303).
	Regarding Claim 18, the device of Malnick in view of Regler discloses the invention as substantially claimed above.  The device does not disclose of further comprising an outer layer of material coupled to the left shoulder strap and to the underband, the outer layer of material covering the left side bolster.
	Lodenius teaches of a bra (via 26) further comprising an outer layer of material (10) coupled to (via 51) a left shoulder strap (30b) an underband (note distal bottom edge of 26 in Figure 1), the outer layer of material (10) covering a left side bolster (via left cup of 26), (Figures 1-3, Col. 3, lines 15-75, Col. 4, lines 1-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bra of the device of Malnick in view of Regler of further comprising an outer layer of material coupled to the left shoulder strap and to the underband, the outer layer of material covering the left side bolster as taught by Lodenius as to provide a retention means for the bra when the brassiere is worn with a dress to avoid having the shoulder straps of the bra slide or fall of the shoulders of the wearer.

	Regarding Claim 19, the device of Malnick in view of Regler discloses the invention as substantially claimed above.  The device does not disclose of wherein the bra is incorporated into a shirt to define a garment providing breast support.
	Lodenius teaches of a bra (via 26) of wherein the bra is incorporated into a shirt (via 10) to define a garment (10, see Figure 1) providing breast support (via 51), (Figures 1-3, Col. 3, lines 15-75, Col. 4, lines 1-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bra of the device of Malnick in view of Regler of wherein the bra is incorporated into a shirt to define a garment providing breast support as taught by Lodenius as to provide a retention means for the bra when the brassiere is worn with a garment to avoid having the shoulder straps of the bra slide or fall of the shoulders of the wearer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/GLORIA M HALE/Primary Examiner, Art Unit 3732